 

Exhibit 10.12

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this "Agreement") is made by and
between Fluent, Inc, (the "Company") and the individual identified on Exhibit A
attached hereto (the "Employee") effective as of the Effective Date.

 

RECITALS

 

WHEREAS, the Company is a wholly-owned subsidiary of Fluent, Inc. ("Parent") and
engages in the business of performance-based digital advertising and marketing
services and solutions to advertisers, publishers, and advertising agencies
using proprietary and third-party platforms;

 

WHEREAS, the Employee was an employee of Fluent, LLC, the Company's wholly owned
subsidiary pursuant to a letter agreement dated January 16, 2012 as amended on
October 2, 2014 (as amended, the “Original Agreement);

 

WHEREAS, the parties wish to amend and restate the Original Agreement;

 

WHEREAS, from and after the date hereof, the Company desires to continue to
retain the services of the Employee pursuant to the terms and conditions set
forth herein which shall supersede the Original Agreement which shall be of no
further force or effect,

 

WHEREAS, the Employee desires to become employed by the Company on such terms
and conditions; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee agree as follows:

 

AGREEMENT

 

1.Term of Agreement. This Agreement will be effective on the Effective Date. The
term shall be for the period set forth on Exhibit A attached hereto (the
"Initial Term"); provided that, at the end of the Initial Term, this Agreement
shall automatically renew for successive one (1) year terms (each, a "Renewal
Term" and collectively with the Initial Term, the "Term"), unless either party
provides written notice to the other no less than sixty (60) days prior to the
commencement of such Renewal Term, setting forth a desire to terminate this
Agreement.

 

2.Position and Duties. During the Term, the Employee shall serve the Company in
the position and perform the duties as are set forth on Exhibit A attached
hereto.

 

3.Full Business Time and Attention. Except as otherwise set forth in this
Agreement, the Employee shall (a) devote Employee's full business time,
attention, skill and energy exclusively to the duties and responsibilities of
Employee's position; (b) service the Company faithfully, diligently and to the
best of Employee's ability; (c) use Employee's best efforts to promote the
success of the Company; and (d) cooperate fully with the Company's Board of
Directors (the "Board") in the advancement of the Company's best interests to
assure full and efficient performance of Employee's duties hereunder.

 

4.Compensation and Benefits. During the Term:

 

a.Base Salary. The Employee shall be paid the annual base salary set forth on
Exhibit A attached hereto, or such greater amount as may be determined by the
Company from time to time in its sole discretion, payable in equal periodic
installments according to the Company's customary payroll practices, but not
less frequently than monthly (the "Base Salary"). The Base Salary may be
increased but not decreased without the Employee's written consent.

 

b.Benefits. The Employee shall, during the Term, be eligible to participate,
commensurate with the Employee's position, in such retirement, life insurance,
hospitalization, major medical, fringe and other employee benefit plans that the
Company generally maintains for its full-time employees (collectively, the
"Benefits"). Notwithstanding the foregoing, the Company may discontinue or
terminate at any time any employee benefit plan, policy or program now existing
or hereafter adopted and will not be required to compensate the Employee for
such discontinuance or termination; provided, however, that the Company shall be
required  to offer to the Employee any rights or benefits extended to other
employees in

1

 

--------------------------------------------------------------------------------

 

the event of termination of such plans or benefits, including, but not limited
to coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA").

 

c.Bonus. During the Term, the Employee shall have an annual target cash bonus
opportunity of no less than fifty percent (50%) of one (1) year’s Base Salary
(the “Bonus”), based on the achievement of Company and individual performance
objectives to be determined in good faith by the Board in advance and in
consultation with the Employee.

 

d.Equity Incentive Compensation. The Employee shall be entitled to participate,
commensurate with the Employee's position, in the IDI, Inc. 2015 Stock Incentive
Plan and/or the Fluent, Inc. 2018 Stock Incentive Plan, and/or successor stock
incentive plan adopted by the Company.

 

e.Expenses. The Company shall pay on behalf of the Employee (or reimburse
Employee for) reasonable documented expenses incurred by Employee in the
performance of Employee's duties under this Agreement and, in accordance with
the Company's existing policies and procedures pertaining to the reimbursement
of expenses to employees in general. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense  or reimbursement
provided pursuant to this Section 4.e does not constitute a "deferral of
compensation" within the meaning of Section 409A of the Code (as defined below):
(i) the amount of expenses eligible for reimbursement provided to the Employee
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Employee in any other calendar
year, (ii) the reimbursements for expenses for which the Employee is entitled to
be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, (iii)
the right to payment or reimbursement or in-kind benefits hereunder may not be
liquidated or exchanged for any other benefit and (iv) the reimbursements shall
be made pursuant to objectively determinable and nondiscretionary Company
policies and procedures regarding such reimbursement of expenses.

 

5.Termination of Employment.

 

a.By the Company. The Company may terminate this Agreement and Employee's
employment, for the following reasons:

 

i.Death. This Agreement shall terminate immediately upon the death of the
Employee.

 

ii.Disability. The Company may terminate this Agreement and the Employee's
employment with the Company immediately upon a determination of Disability. For
purposes of this Agreement the Employee has a "Disability" if, for physical or
mental reasons, the Employee is unable to perform the essential duties required
of the Employee under this Agreement, even with a reasonable accommodation, for
a period of six (6) consecutive months or a period of one-hundred eighty (180)
days during any twelve (12) month period, as determined by an independent
medical professional mutually acceptable to the parties. The Employee shall
submit to a reasonable number of examinations by the independent medical
professional making the determination of Disability.

 

iii.For Cause. The Company may terminate this Agreement and the Employee's
employment with the Company at any time for Cause. For purposes of this
Agreement, "Cause" is defined as: (1) Employee's conviction of or plea of guilty
or nolo contendere to a felony involving moral turpitude or which results in
material harm to the Company, (2) Employee's fraud against the Company or any
breach of fiduciary duty owed to the Company, (3) Employee's theft,
misappropriation or embezzlement of the assets or funds of the Company or any
customer, or engagement in misconduct that is materially injurious to the
Company, (4)Employee's gross negligence of Employee's duties or willful
misconduct in the performance of Employee's duties under this Agreement, and (5)
Employee's material breach of this Agreement, including any violation of any of
the restrictions set forth in Section 7, which, if capable of being cured, is
not cured to the Board’s reasonable satisfaction within ten (10) business days
after written notice thereof to the Employee.

 

iv.Without Cause. Notwithstanding anything in this Agreement to the contrary,
the Company may terminate this Agreement and the Employee's employment at any
time during the Term without Cause for any reason or no reason at all by
providing the Employee with thirty (30) days' prior written notice; provided,
that during such thirty (30) day notice period, the Company may, in its
discretion, place restrictions upon the Employee’s contact with the workplace,
customers and other-business related parties.

 

b.By Employee. The Employee may terminate this Agreement and his employment with
the Company for any of the following reasons:

 

2

 

--------------------------------------------------------------------------------

 

i.For Any Reason. Upon 60 days' prior written notice delivered at any time after
the first anniversary of the date hereof, the Employee may terminate this
Agreement and his employment hereunder for any reason or no reason at all.

 

ii.For Good Reason. The Employee may terminate this Agreement and Employee's
employment hereunder for "Good Reason" (as hereinafter defined). For purposes of
this Agreement, "Good Reason" shall mean any one of the conditions set forth
below, so long as (1) Employee has provided written notice to the Company of the
existence of such condition within sixty (60) days of its initial existence, (2)
the Company has not remedied the condition caused by the occurrence within ten
(10) business days of such notice, to the extent such condition is capable of
being cured, and (3) the Employee terminates his employment within thirty (30)
days after the end of such ten (10) business day period to remedy such
condition. The following conditions will constitute "Good Reason": (A) a
material diminution in the Employee's duties, responsibilities or authority
provided the appointment of a Chief Financial Officer by the Company and the
change in title and responsibilities of Employee as a result thereof to a
position of Senior Vice President of the Company or Fluent, LLC will not
constitute Good Reason; (B) a breach of a material term of this Agreement by the
Company; (C) the Company reduces the Employee's Base Salary as in effect from
time to time, without the Employee's prior written consent; (D) the Company
requests that the Employee participate in an unlawful act; and (E) a relocation
of the Employee’s work location outside of Manhattan.

 

c.Compensation Upon Termination.

 

i.Death. Upon termination of this Agreement due to the Employee's death, the
Company shall pay to the Employee's estate the Employee's Base Salary, any Bonus
for the year prior to the year in which the Employee’s death occurs (to the
extent unpaid) and Benefits accrued through the date of the Employee's death.
Upon payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to  or for the benefit of the Employee under
this Agreement, except as required by applicable law.

 

ii. Disability. Upon termination of this Agreement due to the Employee's
Disability, the Company shall pay to the Employee the Employee's Base Salary,
any Bonus for the year prior to the year in which the Employee’s termination due
to Disability occurs (to the extent unpaid) and Benefits accrued through the
date of the determination of the Employee's Disability. Upon payment to the
Employee of the foregoing amount, the Company shall have no further obligation
or liability to or for the benefit of the Employee under this Agreement, except
as required by applicable law.

 

iii.For Cause. Upon termination of this Agreement for Cause, the Company shall
pay to the Employee the Employee's Base Salary and Benefits accrued through the
date of the Employee's termination. Upon payment to the Employee of the
foregoing amount, the Company shall have no further obligation or liability to
or for the benefit of the Employee under this Agreement, except as required by
applicable law.

 

iv.Without Cause; Company Non-Renewal. In the event the Company terminates this
Agreement without Cause or the Company does not renew this Agreement pursuant to
Section 1, the Company shall pay to the Employee the sum of: (1) the greater of
(A) the Employee's Base Salary for the remainder of the Term and (B) twelve (12)
months’ Base Salary; (2) the Bonus for the year prior to the year in which the
termination occurs, to the extent unpaid; and (3) the Bonus for the year in
which the termination occurs, based on actual performance and prorated based on
the number of days in such year prior to the date of termination. Items (1) and
(2) above shall be paid in accordance with the Company's payroll practices in
effect from time to time, but not less frequently than monthly, and Item (3)
above shall be paid in the calendar year following the year with respect to
which the Bonus relates, at the same time that such bonuses are paid to other
Company executives; provided, however, the Employee is not in violation of any
provision of Section 7. Upon payment to the Employee of the foregoing amounts,
the Company shall have no further obligation or liability to or for the benefit
of the Employee under this Agreement, except as required by applicable law.

 

v.For Any Reason. In the event the Employee terminates this Agreement with the
Company for any reason other than Good Reason during the Term, the Company shall
pay to the Employee the Employee’s Base Salary, any Bonus for the year prior to
the year in which the Employee’s termination occurs (to the extent unpaid) and
Benefits accrued through the date of the Employee’s termination. Upon payment to
the Employee of the foregoing amount, the Company shall have no further
obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.

 

3

 

--------------------------------------------------------------------------------

 

v.For Good Reason. If the Employee terminates this Agreement and the Employee's
employment for Good Reason, the Company shall pay to the Employee the sum of:
(1) the greater of (A) the Employee's Base Salary for the remainder of the Term
and (B) twelve (12) months’ Base Salary; (2) the Bonus for the year prior to the
year in which the termination occurs, to the extent unpaid; and (3) the Bonus
for the year in which the termination occurs, based on actual performance and
prorated based on the number of days in such year prior to the date of
termination. Items (1) and (2) above shall be paid in accordance with the
Company's payroll practices in effect from time to time, but not less frequently
than monthly, and Item (3) above shall be paid in the calendar year following
the year with respect to which the Bonus relates, at the same time that such
bonuses are paid to other Company executives; provided, however, the Employee is
not in violation of any provision of Section 7. Upon payment to the Employee of
the foregoing amounts, the Company shall have no further obligation or liability
to or for the benefit of the Employee under this Agreement, except as required
by applicable law.

 

vi.Release. As an additional prerequisite for receipt of the severance benefits
described in Section 5(a)(iv) and (vi) above, the Employee must execute, deliver
to the Company, and not revoke (to the extent the Employee is allowed to do so)
a Release (“Release”) within forty-five (45) days of the date of the Employee’s
termination of employment (the “Release Period”). “Release” shall mean a release
of all claims that the Employee has or may have against the Company, its board
of directors, any of its subsidiaries or affiliates, or any of their employees,
directors, officers, employees, agents, plan sponsors, administrators,
successors, fiduciaries, or attorneys, arising out of the Employee’s employment
with, and termination of employment from, the Company. The Release shall be in a
form that is reasonably acceptable to the Company or the Board and shall be
delivered to the Employee within three (3) business days of the date of
Employee’s termination. Notwithstanding anything to the contrary in this
Agreement, if the Release Period straddles two calendar years, no severance
benefits shall be paid to the Employee until the second calendar year (with any
missed severance payments being paid to the Employee on the first payroll date
occurring in the second calendar year).

 

6.Indemnification. While employed by the Company, the Company shall cover the
Employee under directors’ and officers’ liability insurance if and to the same
extent that the Company covers its other officers and directors generally by any
such insurance.

 

7.Restrictive Covenants.

 

 

a.

Confidentiality. The Employee acknowledges that the Confidential Information (as
defined below) is a valuable, special, sensitive and unique asset of the
business of the Company, the continued confidentiality of which is essential to
the continuation of its business, and the improper disclosure or use of which
could severely and irreparably damage the Company. The Employee agrees, for and
on behalf of himself, the Employee's legal representatives, and the Employee's
successors and assigns that all Confidential Information is the property of the
Company (and not of the Employee). The Employee further agrees that during the
Term and at all times thereafter, the Employee (i) will continue to keep all
Confidential Information strictly confidential and not disclose the Confidential
Information to any other person or entity and (ii) shall not, directly or
indirectly, disclose, communicate or divulge to any person, or use or cause or
authorize any person to use any Confidential Information, except as may be used
in the performance of the Employee's duties hereunder in compliance with this
Agreement and in the best interests of the Company. "Confidential Information"
means all information, data and items relating to the Company (or any of its
customers) which is valuable, confidential or proprietary, including, without
limitation, information relating to the Company's software, software code,
accounts, receivables, customers and customer lists and data, prospective
customers and prospective customer lists and data, Work Product, vendors and
vendor lists and data, business methods and procedures, pricing techniques,
business leads, budgets, memoranda, correspondence, designs, plans, schematics,
patents, copyrights, equipment, tools, works of authorship, reports, records,
processes, pricing, costs, products, services, margins, systems, software,
service data, inventions, analyses, plans, intellectual property, trade secrets,
manuals, training materials and methods, sales and marketing materials and
compilations of and other items derived (in whole or in part) from the
foregoing. Confidential Information may be in either paper, electronic or
computer readable form. Notwithstanding the foregoing, “Confidential
Information” shall not include information that: (i) becomes publicly known
without breach of the Employee’s obligations under this Section 7.a, or (ii) is
required to be disclosed by law or by court order or government order; provided,
however, that if the Employee is required to disclose any Confidential
Information pursuant to any law, court order or government order, (x) the
Employee shall promptly notify the Company of any such requirement so that the
Company may seek an appropriate protective order or waive compliance with the
provisions of this Agreement, (y) the Employee shall reasonably cooperate with
the Company to obtain such a protective order at the Company’s cost and expense,
and (z) if such order is not obtained, or the Company waives compliance with the
provisions of this Section 7.a, the Employee shall disclose only that portion of
the Confidential Information which the Employee is advised by counsel that the
Employee is legally required to so disclose. The Employee will notify the
Company promptly and in writing of

4

 

--------------------------------------------------------------------------------

 

 

any circumstances of which the Employee has knowledge relating to any possession
or use of any Confidential Information by any Person other than those authorized
by the terms of this Agreement.

 

 

b.

Return of Company Property. The Employee will deliver to the Company at the
termination of the Employee's employment with the Company, or at any other time
the Company may request, all equipment, files, property, memoranda, notes,
plans, records, reports, computer tapes, printouts, Confidential Information,
Work Product, software, documents and data (and all electronic, paper or other
copies thereof) belonging to the Company, which the Employee may then possess or
have under the Employee’s control.

 

 

c.

Intellectual Property Rights. The Employee acknowledges and agrees that all
inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company of its
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Employee
while employed by the Company (collectively, the “Work Product”) belong to the
Company. All Work Product created by the Employee while employed by the Company
(whether or not on the premises) will be considered “work made for hire,” and as
such, the Company is the sole owner of all rights, title, and interests therein.
All other rights to any new Work Product, including but not limited to all of
the Employee’s rights to any copyrights or copyright registrations related
thereto, are hereby conveyed, assigned and transferred to the Company. The
Employee will promptly disclose and deliver such Work Product to the Company
and, at the Company's expense, perform all actions reasonably requested by the
Company (whether during or after the Term) to establish, confirm and protect
such ownership (including, without limitation, the execution of assignments,
copyright registrations, consents, licenses, powers of attorney and other
instruments).

 

 

c.

Non-Competition. While employed by the Company and for a period of one (1) year
thereafter (the "Restricted Period"), the Employee shall not, directly or
indirectly, enter into the employment of, render any services to, engage,
manage, operate, join, or own, or otherwise offer other assistance to or
participate in, as an officer, director, employee, principal, agent, proprietor,
representative, stockholder, partner, associate, consultant, sole proprietor or
otherwise, any person that, directly or indirectly, is engaged in the Business
anywhere in the Restricted Area (as hereinafter defined). Notwithstanding the
foregoing, the Employee may own up to two percent (2%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with any
entity that is engaged in the Business so long as the Employee is not an
officer, director, employee or consultant or otherwise maintains voting control,
whether by contract or otherwise, of such entity, and Employee may be a passive
owner of Series B Preferred Stock of the Parent and any underlying common stock
into which such Series B Preferred Stock is convertible or any other shares of
common stock of the Parent or securities convertible into or exercisable for
shares of common stock of the Parent. For purposes of this Section 7,
"Restricted Area" means the U.S. U.S. possession and territory or where the
Company, Parent or any of their affiliates has conducted or proposes to conduct
business or offers any services or any other jurisdiction in or to which the
Company, Parent or any of their affiliates has conducted or proposes to conduct
any business or offers any services. For purposes of this Section 7, "Business"
means the business of the Company as described in the recitals to this
Agreement, the actual business of the Company, Parent or any of their respective
affiliates as conducted at any time during the Term or any business as proposed
to be conducted, including without limitation any anticipated business
considered by the Board towards which the Company, Parent or any affiliates
thereof has taken material steps or incurred material expenditures in
furtherance thereof prior to the termination date.

 

 

d.

Non-Solicitation. During the Restricted Period, the Employee shall not, directly
or indirectly, whether for the Employee's own account or for the account of any
other person, solicit, attempt to solicit, endeavor to entice away from the
Company, attempt to hire, hire, deal with, attempt to attract business from,
accept business from, or otherwise interfere with (whether by reason of
cancellation, withdrawal, modification of relationship or otherwise) any actual
or prospective relationship of the Company, Parent or any of their affiliates
with any person (i) who is or was within the last two (2) years of termination
employed by or otherwise engaged to perform services for the Company, Parent or
any of their affiliates including, but not limited to, any independent
contractor or representative or (ii) who is or was within the last two (2) years
of termination an actual or bona fide prospective licensee, landlord, customer,
supplier, or client of the Company, Parent or any of their affiliates (or other
person with which the Company, Parent or any of their affiliates had an actual
or prospective bona fide business relationship).

 

5

 

--------------------------------------------------------------------------------

 

 

e.

Non-Disparagement. The Employee agrees that the Employee will never make or
publish any statement or communication which is false, negative, unflattering or
disparaging with respect to the Company, Parent or any of their respective
affiliates and/or any of their respective direct or indirect shareholders,
officers, directors, members, managers, employees or agents. The foregoing shall
not be violated by (i) statements as required in response to legal proceedings
or governmental investigations (including, without limitation, depositions in
connection with such proceedings), and (ii) statements made in the context of
prosecuting or defending any legal dispute (whether or not litigation has
commenced) as between the Employee on the one hand and the Company on the other.

 

 

f.

Rationale for and Scope of Covenants. If any of the covenants contained in this
Section 7 are held to be invalid or unenforceable due to the unreasonableness of
the time, geographic area, or range of activities covered by such covenants,
such covenants shall nevertheless be enforced to the maximum extent permitted by
law and effective for such period of time, over such geographical area, or for
such range of activities as may be determined to be reasonable by a court of
competent jurisdiction and the parties hereby consent and agree that the scope
of such covenants may be judicially modified, accordingly, in any proceeding
brought to enforce such covenants. The Employee agrees that the Employee's
services hereunder are of a special, unique, extraordinary and intellectual
character and the Employee's position with the Company places the Employee in a
position of confidence and trust with the customers, suppliers and employees of
the Company. The Employee and the Company agree that, in the course of
employment hereunder, the Employee has and will continue to develop a personal
relationship with the Company's customers, and a knowledge of these customers’
affairs and requirements as well as confidential and proprietary information
developed by the Company after the date of this Agreement. The Employee agrees
that it is reasonable and necessary for the protection of the goodwill,
confidential and proprietary information, and legitimate business interests of
the Company that the Employee make the covenants contained herein, that the
covenants are a material inducement for the Company to employ or continue to
employ the Employee and to enter into this Agreement. For the avoidance of
doubt, for purposes of this Section 7, the term “Company” includes Parent and
each of its direct and indirect subsidiaries, including the Company.

 

g.Remedies.

 

i.The Employee consents and agrees that if the Employee violates any covenants
contained in this Section 7, the Company would sustain irreparable harm and,
therefore, in addition to any other remedies which may be available to it, the
Company shall be entitled to seek an injunction restraining the Employee from
committing or continuing any such violation of this Section 7. Nothing in this
Agreement shall be construed as prohibiting the Company or the Employee from
pursuing any other remedies including, without limitation, recovery of damages.
The Employee acknowledges that Parent and each of its direct and indirect
subsidiaries is an express third-party beneficiary of this Agreement and that it
may enforce these rights as a third-party beneficiary. These restrictive
covenants shall be construed as agreements independent of any other provision in
this Agreement, and the existence of any claim or cause of action of the
Employee against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any restrictive covenant. The Company has fully performed all obligations
entitling it to the restrictive covenants, and the restrictive covenants
therefore are not executory or otherwise subject to rejection and are
enforceable under the Bankruptcy Code. In the event of the breach by the
Employee of any of the provisions of this Section 7, the Company shall be
entitled, in addition to all other available rights and remedies, to terminate
the Employee's employment status hereunder and the provision of any benefits and
compensation conditioned upon such status. The Company may assign the
restrictive covenants set forth in this Section 7 in connection with the
acquisition of all or a part of the assets of the Company or its subsidiaries,
and any such assignee or successor shall be entitled to enforce the rights and
remedies set forth in this Section 7. The Employee acknowledges and agrees that
the Restricted Period shall be tolled on a day for day basis for all periods in
which the Employee is found to have violated the terms of this Section 7 so that
the Company receives the full benefit of the Restricted Period to which the
Employee has agreed.

 

ii.In addition, and without limitation to the foregoing, except as required by
law, if (A) the Company files a civil action against the Employee based on the
Employee's alleged breach of the Employee's obligations under Section 7 hereof,
and (B) a court of competent jurisdiction issues a judgment that the Employee
has breached any of such obligations and has issued injunctive relief, then the
Employee shall promptly repay to the Company any such severance payments the
Employee previously received pursuant to Section 5.c in excess of the Employee's
Base Salary and Benefits accrued through the date of the Employee's termination,
and the Company will have no obligation to pay any of such excess amounts that
remain payable by the Company under Section 5.c.

 

8.Notice. Any notice required or desired to be given under this Agreement shall
be in writing and shall be addressed as follows:

6

 

--------------------------------------------------------------------------------

 

 

If to Company:Fluent, Inc.

33 Whitehall Street

15th Floor

New York, NY 10004

Attn:Ryan Schulke, CEO

Daniel Barsky, General Counsel

 

If to Employee:C/O Fluent, Inc.

33 Whitehall Street 15th Floor

New York, NY 10004

Attn:Ryan Perfit

 

Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the
foregoing, or the date otherwise delivered in person, whichever is earlier. The
address to which any notice must be sent may be changed by providing written
notice in accordance with this Section 8.

 

9.General Provisions.

 

a.Amendments. This Agreement contains the entire agreement between the parties
regarding the subject matter hereof. No agreements or representations, verbal or
otherwise, express or implied, with respect to the subject matter of this
Agreement have been made by either party which are not set forth expressly in
this Agreement. This Agreement may only be altered or amended by mutual written
consent of the Company and the Employee.

 

b.Applicable Law. This Agreement shall be governed in accordance with the laws
of the State of New York regardless of the conflict of laws rules or statutes of
any jurisdiction.

 

c.Successors and Assigns. This Agreement will be binding upon the Employee's
heirs, executors, administrators or other legal representatives or assigns. This
Agreement will not be assignable by the Employee, but shall be assigned by the
Company in connection with the sale, lease, license, assignment, merger,
consolidation, share exchange, liquidation, transfer, conveyance or other
disposition (whether direct or indirect) of all or substantially all of its
business and/or assets in one or a series of related transactions (individually
and/or collectively, a "Fundamental Transaction"). The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the "Successor Entity") to assume in writing all of the obligations of
the Company under this Employment Agreement. Upon the occurrence of any such
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Employment Agreement referring to the
"Company" shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Employment Agreement with the same effect as if such
Successor Entity had been named as the Company herein.

 

d.No Waiver. The failure of any party to this Agreement to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party under this Agreement to
enforce each and every such provision. No waiver or any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.

 

e.Section Headings, Construction. The headings used in this Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. In no
event shall the terms or provisions hereof be construed against any party on the
basis that such party or counsel for such party drafted this Agreement or the
attachments hereto.

 

f.Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

 

g.Survival. The provisions of Sections 5, 6, 7, and 9 of this Agreement shall
survive the termination of this Agreement for any reason.

 

h.Counterparts. This Agreement may be executed in one or more counterparts each
of which shall be deemed to be an original of this Agreement and all of which,
when taken together, shall be deemed to constitute one and the same agreement.

 

7

 

--------------------------------------------------------------------------------

 

i.Opportunity to Review. The Employee represents that the Employee has been
provided with an opportunity to review the terms of the Agreement with legal
counsel.

 

j.Compliance with Code Section 409A. This Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code") and, if necessary, any provision shall be
held null and void to the extent such provision (or part thereof) fails to
comply with Code Section 409A. For purposes of Code Section 409A, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Code Section 409A,
either as separation pay or as short-term deferrals to the maximum possible
extent. Any reference to the Employee's "termination" or "termination of
employment" shall mean the Employee's "separation from service" as defined in
Code Section 409A from the Company and all entities with whom the Company would
be treated as a single employer for purposes of Code Section 409A. Nothing
herein shall be construed as a guarantee of any particular tax treatment to
Employee and the Company shall have no liability to the Employee with respect to
any penalties that might be imposed on the Employee by Code Section 409A for any
failure of this Agreement or otherwise. In the event that the Employee is a
“specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then no such payment or benefit shall be made before
the date that is six months after the Employee’s “separation from service” ((as
described in Code Section 409A) (or, if earlier, the date of the Employee’s
death). Any payment or benefit delayed by reason of the prior sentence shall be
paid out or provided in a single lump sum at the end of such required delay
period in order to catch up to the original payment schedule.

 

l.Attorney's Fees. In any action or proceeding (including any appeals) brought
to enforce any provision of this Agreement, the prevailing party will be
entitled to reasonable attorney's fees and costs.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

FLUENT, INC. RYAN PERFIT

 

 

By:/s/ Ryan Schulke/s/Ryan Perfit

Name:  Ryan Schulke Date: May 7, 2018

Title: CEO

Date: May 7, 2018

 




8

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

1.Effective Date: May 7, 2018

2.Employee Name: Ryan Perfit

3.Position: Senior Vice President, Finance and Interim CFO

4.

Duties: Serve as Senior Vice President, Finance and Interim Chief Financial
Officer, overseeing the accounting, internal financial reporting, internal and
external audit, including, SEC reporting and SOX compliance, and serve as
strategic advisor to senior management and the Board of Directors; and any other
duties as determined by the Board.

5.Location of Employment: Manhattan, New York

6.Term: Commencing on the Effective Date and ending on December 31, 2019.

7.Base Salary: $250,000 per annum

8.

Equity: As granted from time to time by the Compensation Committee of the Board
of Directors. In addition, the RSUs outstanding on the date hereof and granted
as provided for herein shall vest immediately upon: (i) a Change in Control (as
defined below), (ii) a termination of Executive’s employment by Company without
Cause under Section 5.a.iv of the Employment Agreement or a non-renewal by the
Company under Section 1 of the Employment Agreement, (iii) a termination of
employment by Executive for Good Reason under Section 5.b.ii of the Employment
Agreement, or (iv) the Executive’s death or Disability (as defined in Section
5.a.ii of the Employment Agreement).  Shares of Fluent’s Common Stock shall
generally be issued with respect to the vested RSUs upon the earlier of: (i) a
Change in Control, or (ii) Executive’s “separation from service” as defined for
purposes of Code Section 409A; provided, however, that the delivery of shares
shall be delayed until the earlier of (A) six months following separation from
service, or (B) the Executive’s death, if necessary to comply with the
requirements of Code Section 409A.

For purposes hereof, a “Change in Control” shall mean:

(i)any one person, or more than one person acting as a group, acquires ownership
of common stock of the Company that, together with common stock held by such
person or group, possesses more than 50% of the total fair market value or total
voting power of the common stock of the Company; provided, however, that if any
one person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the common
stock of the Company, the acquisition of additional common stock by the same
person or persons will not be considered a Change in Control under this
Agreement. Notwithstanding the foregoing, an increase in the percentage of
common stock of the Company owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its common
stock in exchange for property will be treated as an acquisition of common stock
of the Company for purposes of this clause (i);

(ii)during any period of 12 consecutive months, individuals who at the beginning
of such period constituted the Board (together with any new or replacement
directors whose election by the Board, or whose nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors then in
office; or

(iii)any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For purposes of
this Section, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. Notwithstanding anything to the
contrary in this Agreement, the following shall not be treated as a Change in
Control under this:

9

 

--------------------------------------------------------------------------------

 

(A)a transfer of assets from the Company to a shareholder of the Company
(determined immediately before the asset transfer);

(B)a transfer of assets from the Company to an entity, 50% or more of the total
value or voting power of which is owned, directly or indirectly, by the Company;

(C)a transfer of assets from the Company to a person, or more than one person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding capital stock of the Company; or

(D)a transfer of assets from the Company to an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (iii) above.

10

 